DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
What site? How is the acid contacting the site  There is no method structure and / or steps of delivering acid to a site, but a chemical composition. ? What happens to the generating the acid at the site? All the claims dependent of claim 1 are also rejected.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim as written is confusing: 
 	1-	“wherein the sulfonate-based surfactant is or is derived from the following fluorinated and non-fluorinated alkylsulfonic acids whose salts may be used to delay a reaction between oxidizer and ammonium salt”
	What is the following fluorinate or the non-fluorinate alkylsulfoninc acid ? Are the salts related to the non-fluorinate alkylsulfoninc acid? 
 	2- 	What would delay reaction between oxidizer and ammonium salt? 
	3- 	The chemical structures are related to what? 


    PNG
    media_image1.png
    70
    506
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    77
    553
    media_image2.png
    Greyscale


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Delivering to where? How is delivered sequentially in a method claim?

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 8, 12, 17, 18, 22, 26, and 30 are rejected under 35 U.S.C. 102 (a) (1) as  A1) as being anticipated by Shahin et al. (US  2017/008154 A1) (“Shahin” herein – cited previously)

Claim 1
Shahin discloses, as best understood based on the indefinites above,
	a method for delivering an acid to a site, the method comprising: 
	steps of contacting the site with one or more aqueous fluids comprising an ammonium salt, an oxidizing agent, and a surfactant; [0012-0014; 0019-0022; 0033] and , 
 	generating an acid at the site at a rate that is less than the rate of acid generation when the surfactant is absent; wherein the surfactant is selected from the group consisting of a phosphonate-based surfactant and wherein the sulfonate-based surfactant is or is derived from the following fluorinated and non-
fluorinated alkylsulfonic acids whose salts may be used to delay a reaction between
oxidizer and ammonium salt:   [0019-0020; 0032-0033]

    PNG
    media_image1.png
    70
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    77
    553
    media_image2.png
    Greyscale


Since Shahin discloses the method of contacting a site with an aqueous fluid comprising an ammonium salt, an oxidizing agent, and a sulfonate surfactant  it would have generating an acid at the site at a rate that is less than the rate of acid generation when the surfactant is absent and have the sulfonate chemical structure, for instance,  
					
    PNG
    media_image3.png
    62
    42
    media_image3.png
    Greyscale

	That may be used to delay a reaction between oxidizer and ammonium.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).


Claim 3
Shahin discloses the method of claim 1, wherein the surfactant is a sulfonate-based surfactant. [00320]

Claim 6
Shahin discloses the method of claim1, wherein the ammonium salt is or comprises ammonium fluoride, ammonium chloride, ammonium bromide, ammonium iodide, or mixtures thereof. [0018]

Claim 7
Shahin discloses the method of claim 1, wherein a concentration of the ammonium salt in the one or more aqueous fluids is in range from about 0.001 M to saturation, when measured at 20 °C. [0035] This application is related to co-pending U.S. patent application Ser. No. 15/013,645 (US 2016/0244659) the entire contents of which are incorporated herein by reference, for all purposes. [0036] of ‘659 recites The concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. If the ammonium concentration is between about 0.5M to about 2.0M, and the oxidizing agent is sodium nitrite, the preferred concentration of sodium nitrite may be between about 1.0M to about 4.0M.
	Since Shahin discloses the method of contacting a site with an aqueous fluid comprising an ammonium salt, an oxidizing agent, and a surfactant, it would have the ammonium salt in the one or more aqueous fluids is in a range from about 0.001 M to saturation, when measured at 20 °C.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 8
Shahin discloses the method of claim 1, wherein the oxidizing agent is selected from the group consisting of a peroxide, a persulfate salt, a permanganate salt, a bromate salt, a perbromate salt, a hypochlorite salt, a chlorite salt, a chlorate salt, a perchlorate salt, a iodate salt, a periodate salt, and combinations thereof. [0019]

Claim 12
Shahin discloses the method of claim 1, wherein a concentration of the oxidizing agent in the one or more aqueous fluids is from 0.1 M to 0.5 M. [0035] This application is related to co-pending U.S. patent application Ser. No. 15/013,645 (US 2016/0244659) the entire contents of which are incorporated herein by reference, for all purposes.
[0036] of ‘659 recites The concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. If the ammonium concentration is between about 0.5M to about 2.0M. (i.e. oxidizing stoichiometric amount approx.. 0.5 M).

Claims 17
Since Shahin composition comprising a sulfonate -based surfactant, it would be a petroleum sulfonate.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 18
Shahin discloses the method of claim 1, wherein the ammonium salt and the oxidizing agent only generate the acid at a temperature that is greater than or equal to 65 °C. [0014; 0017; 0033]

Claim 22
Shahin discloses the method of claim 1, wherein site is a rock-based formation. [0004;
0011]

Claim 23
Shahin discloses the method of 1, wherein the rock-based
formation is a carbonate, sandstone, or shale-based formation. [0004; 0011]

Claim 26

Shahin discloses the method of claim 23, wherein the carbonate formation comprises
calcite, dolomite or combinations thereof. [0004; 0011]

Claim 30
Shahin discloses the method of claim 1,w herein the contacting the site comprises
delivering separate aqueous fluids sequentially, wherein the separate aqueous fluids comprise at least one of the ammonium salt, the oxidizing agent, or the surfactant. [0014; 0032]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin as applied to claim 1, and in further view of Cairns et al. (US 2018/0291720 A1) (“Cairns” herein — cited previously)

Claims 9 and 10
Shahin discloses the method of claim 6. Shahin however does not explicitly disclose, wherein the oxidizing agent is selected from the group consisting of sodium persulfate, potassium persulfate, sodium bromate, potassium bromate, and combinations thereof, wherein the oxidizing agent is sodium bromate.
	Cairns teaches the limitation above. (See paragraph 0026 → Cairns teaches this limitation in that an oxidizing agent is a bromate salt, for instance an alkali bromate salt. In certain embodiments, an oxidizing agent is or comprises sodium bromate. In some embodiments, an oxidizing agent is an organic oxidizer. In some embodiments, an oxidizing agent comprises an agent selected from the group consisting of paracetic acid and performic acid.) for the purpose of being capable of oxidizing the ammonium salt, where, at 1 atmosphere pressure, the ammonium salt and oxidizing agent in the aqueous fluid only react to produce acid if the temperature is at or greater than 65° C. [0010]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the oxidizing agent of the method of Shahin, with the above limitation, as taught by Cairns, in order to oxidize the ammonium salt, where, at 1 atmosphere pressure, the ammonium salt and oxidizing agent in the aqueous fluid only react to produce acid if the temperature is at or greater than 65° C.

 	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin as applied to claim 1, and in further view Jiang et al. (US 2015/075797 A1) (“Jiang” herein- cited previously).
	
Claim 15
Shahin discloses the method of claim 1. Shahin however does not explicitly disclose, wherein the sulfonate-based surfactant is selected from the group consisting of perfluorobutanesulfonate, perfluoroctanesulfonate, dodecylbenzene sulfonate, trifluoromethanesulfonate and combinations thereof.
	Jiang teaches the above limitation. (See paragraph 0082→ Jiang teaches this limitation in that ionic surfactants, which include alkyl sulfates, alkyl ether sulfates, alkyl ester sulfonates, alpha olefin sulfonates, linear alkyl benzene sulfonates, branched alkyl benzene sulfonates, linear dodecylbenzene sulfonates, branched dodecylbenzene sulfonates, alkyl benzene sulfonic acids, dodecylbenzene sulfonic acid, sulfosuccinates, sulfated alcohols, ethoxylated sulfated alcohols, alcohol sulfonates, ethoxylated and propoxylated alcohol sulfonates, alcohol ether sulfates, ethoxylated alcohol ether sulfates, propoxylated alcohol sulfonates, sulfated nonyl phenols, ethoxylated and propoxylated sulfated nonyl phenols, sulfated octyl phenols, ethoxylated and propoxylated sulfated octyl phenols, sulfated dodecyl phenols, ethoxylated and propoxylated sulfated dodecyl phenols) for the purpose of forming a thin film of viscous fluid on the formation surface, hence retarding the mineral acid reactivity when present. [0081]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the sulfonate surfactant of the method of Shahin, with the above limitation, as taught by Jiang, in order to retard the mineral acid reactivity when present. [0081]

Claim 15
Shahin discloses the method of claim 2. Shahin however does not explicitly disclose, wherein the sulfonate-based surfactant is selected from perfluorobutanesulfonate, perfluoroctanesulfonate, dodecylbenzene sulfonate, and trifluoromethanesulfonate.
Shahin discloses the method of claim 2. Shahin however does not explicitly disclose, wherein the sulfonate-based surfactant is selected from perfluorobutanesulfonate, perfluoroctanesulfonate, dodecylbenzene sulfonate, and trifluoromethanesulfonate.
	Jiang teaches the above limitation. (See paragraph 0082 →Jiang teaches this limitation in that ionic surfactants, which include alkyl sulfates, alkyl ether sulfates, alkyl ester sulfonates, alpha olefin sulfonates, linear alkyl benzene sulfonates, branched alkyl benzene sulfonates, linear dodecylbenzene sulfonates, branched dodecylbenzene sulfonates, alkyl benzene sulfonic acids, dodecylbenzene sulfonic acid, sulfosuccinates, sulfated alcohols, ethoxylated sulfated alcohols, alcohol sulfonates, ethoxylated and propoxylated alcohol sulfonates, alcohol ether sulfates, ethoxylated alcohol ether sulfates, propoxylated alcohol sulfonates, sulfated nonyl phenols, ethoxylated and propoxylated sulfated nonyl phenols, sulfated octyl phenols, ethoxylated and propoxylated sulfated octyl phenols, sulfated dodecyl phenols, ethoxylated and propoxylated sulfated dodecyl phenols) for the purpose of forming a thin film of viscous fluid on the formation surface, hence retarding the mineral acid reactivity when present. [0081]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the sulfonate surfactant of the method of Shahin, with the above limitation, as taught by Jiang, in order to retard the mineral acid reactivity when present. [0081]

 	Claim 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shahin and incorporated by reference to US patent application No. 15/013,645 or US 2016/0244659 A1) (“659” herein)

Claim 21
Shahin discloses the method of claim 1. Shahin however does not explicitly disclose wherein the molar ratio of the surfactant to the ammonium salt or the oxidizing agent is 1:1 or less.
 	Shahin recites [0035] This application is related to co-pending U.S. patent application Ser. No. 15/013,645 (US 2016/0244659) the entire contents of which are incorporated herein by reference, for all purposes. [0036] of ‘659 recites The concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. If the ammonium concentration is between about 0.5M to about 2.0M. (i.e. oxidizing stoichiometric amount approx.. 0.5 M). Shahin also recites [0008] that the bonding energy between polar components in the oil and carbonates is higher than bonding energy between the same polar components and clay minerals and silica in sandstones. In fact, the combination of certain minerals, high temperature, salinity, surfactants, and the composition of formation water could all have a negative impact on possible wettability alteration-based EOR potential.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the molar ration amount of surfactant be 1:1 or less to an oxidizer / ammonium salt amount, in order to avoid an
excess of surfactant that could have a negative impact on possible wettability alteration based EOR potential.

Claim 28
Shahin discloses the method of claim 1. Shahin however does not explicitly disclose, wherein the oxidizing agent is present in an amount in excess of the ammonium salt, discloses the method of claim 28, wherein the amount of oxidizing agent in excess of the ammonium salt reacts with organic matter in the subterranean formation.
	Shahin also recites [0011] stimulating oil or gas production from conventional and unconventional formations comprising hydrocarbon-bearing reservoirs of varying permeability, wherein a self-initiating, self-reactive treatment fluid capable of generating heat and nitrogen gas within the formation is injected into the reservoir.) for the purpose of stimulating oil and gas production. [0011]
	Accordingly, it would have been obvious to a person of ordinary skill in art before the effective filling date of the claimed invention that the concentration of the oxidizing agent is preferably a stoichiometric amount to react with the available amount of the ammonium salt. However, if there is higher concentration of oxidizing agent, it could react with organic matter / oils within the formation in order to stimulate oil and gas production.


Response to Arguments
Applicant’s arguments, filed on 10/05/2022, with respect to objection of claims 8, 9, and 15 have been fully considered and are persuasive.  The objection of the claims  has been withdrawn. 
Applicant’s arguments, filed on 10/05/2022, with respect to objection of the specification has been fully considered and are persuasive.  The objection to the title  has been withdrawn. 
Applicant’s arguments, filed on 10/05/2022, with respect to objection of rejection of claims 7, 12, 12, 16, 21 and 28 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims  has been withdrawn. 
Applicant’s arguments, filed on 10/05/2022, with respect to objection of rejection of claim 1 under 35 USC 112 (b) /second have been fully considered and are not persuasive.  The rejection of the claims  has been maintained.
The amendment of claim 1 with addition of composition limitation fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, in addition, the claims also omits essential steps, such omission amounting to a gap between the steps. 
Applicant’s arguments, filed on 10/05/2022, with respect to rejection of Claims 1- 3, 6--8, 12, 16-18, 22-23, 26, and 30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shahin et al. (US 2017/00815841 A1) have been fully considered and are not persuasive.  The rejection of the claims has been maintained. (See rejection above)
With regards to claim 1, the applicant argues that “ that Shahin does not
disclose the surfactants of amended claim 1 (i.e., phosphonate-based surfactants, sulfonate-based surfactants as defined by claim _1, or combinations thereof).” (See Remarks, page 11, 2nd paragraph)
The examiner respectfully disagrees.
The claim amendment provides sulfonate based surfactant , see paragraph 0032 of Shahin, which the chemical structure is the sulfonate surfactant.  Therefore, Shahin discloses the limitation as written.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/08/2022